UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-03319 DGT HOLDINGS CORP. (Exact name of registrant as specified in its charter) NEW YORK 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , BAY SHORE, NY (Address of principal executive offices) (Zip Code) 631-231-6400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [x] The number of shares of Registrant’s common stock outstanding as of December 9, 2011 was 3,839,468. DGT HOLDINGS CORP. Table of Contents Page No. PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS 3 Statements of Operations for the Three Months ended October 29, 2011 andOctober 30, 2010 3 Balance Sheets as of October 29, 2011 and July 30, 2011 4 Statements of Cash Flows for the Three Months ended October 29, 2011 andOctober 30, 2010 5 Notes to Financial Statements 6-10 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11-15 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 Item 4.CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 16 Item 1A.RISK FACTORS 16 Item 6.EXHIBITS 16 SIGNATURES 17 EX-31.1 (EX-31.1):Certification EX-31.2 (EX-31.2):Certification EX-32.1 (EX-32.1):Certification EX-32.2 (EX-32.2):Certification 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.LAB XBRL Labels Linkbase Document 101.PRE XBRL Presentation Linkbase Document 101.DEF XBRL Definition Linkbase Document PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS DGT HOLDINGS CORP. STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended October 29, October 30, SALES $ $ COST OF SALES GROSS MARGIN Selling, general and administrative Research and development 49 41 Total operating expenses OPERATING LOSS ) ) Interest expense, net of interest income of $44 for the three months ended in FY 2012 and $5 for the three months ended in FY 2011 (1
